E DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
In Figure 5, element 164 has been misused to designate the second waterproof strip. This portion of the drawing should be labelled 165.
Reference element 165 has been misused to designate the third waterproof strip. This portion of the drawing should be labelled 166.
In Figure 7, element 637 draws a line to one second port, though the specification designates two second ports. A line should be drawn to both second ports.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informality: 
In [0026] line 2, “50i is” should read “50 is”.
Appropriate correction is required.
Claim Objections
Claims 3, 6, 10, 13, and 19 are objected to because of the following informalities:  
Claim 3, line 4, “a front cover and a rear cover engage correspondingly with the front cover” should read “a front cover, and a rear cover that engages correspondingly with the front cover”.
Claim 6, line 2, “a display panel installed to the circuit board” should read something to the effect of “a display panel installed on the circuit board”.
Claims 10 and 19, line 5, respectively, “and a lower arc section coupled to each of the side strip sections” should read something to the effect of, “and a lower arc section coupled on both sides to opposite ends of the side strip section at both ends of the upper arc section”. 
Claims 10 and 19,  line 9, respectively, “each of the side strip sections” should read “a side strip section on both ends of the upper arc section”.
Claim 13, line 1, “coupling an external negative pressure device” should read “coupling to an external negative pressure device”.
Claim 13, lines 1-2 and 3, “the massage stick” should read “the negative pressure massage stick”.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 2-4, and Claim 12 line 3, recites, “both ends of the stick body respectively having a negative pressure connection hole and an air suction opening communicated with the air channel.” This statement is unclear as to whether each end of the stick body has a negative pressure connection hole and an air suction opening, or if the negative pressure connection hole is at one end of the stick body and the air suction opening is at the opposite end of the stick body. For examination purposes, Examiner interprets “both ends” as “the stick body has a negative pressure connection hole at one end, and the stick body has an air suction opening at the opposing end, which are communicated by the air channel.”
Claim 1, lines 13-14 recites, “a communication pipe, with both ends communicated with the negative pressure connection hole and the negative pressure communication hole respectively.” This statement is unclear as to whether each end of the communication pipe is in contact with both, the negative pressure connection hole and the negative pressure communication hole, or if one end of the communication pipe is in contact with negative pressure connection hole, while the opposite end of the communication pipe is in contact with the negative pressure communication hole. For examination purposes, Examiner interprets “both ends” as “one end of the communication pipe is communicated with the negative pressure connection hole, and the opposite end of the communication pipe is communicated with the negative pressure communication hole.”
Claim 1, lines 15-16 recites, “the negative pressure drive/control module can be operated to produce an alternating suction and relief massage effect for a negative pressure massage and a negative pressure relief at the air suction opening of the massage stick”. The phrase “can be” renders this portion of the claim indefinite, as it seems to provide the option to or not to operate the negative pressure drive/control module in this manner. For the purpose of examination, Examiner interprets as, “the negative pressure drive/control module is operated…”
Claim 2, lines 3-4 recites, “both ends of the conductive wire being respectively and electrically coupled to the first port and the second port.” This statement is unclear as to whether each end of the conductive wire is electrically coupled to both the first port and the second port, or if one end of the conductive wire is electrically coupled to the first port and the opposite end of the conductive wire is electrically coupled to the second port. For examination purposes, Examiner interprets “both ends” as “one end of the conductive wire is electrically coupled to the first port and the opposite end of the conductive wire is electrically coupled to the second port.”
Claim 3 lines 4-5, claim 10 line 7, claim 13 line 6, and Claim 19 line 7, recite, “the inner sides”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets as “inner sides”.
Claim 4 line 4 and claim 14 lines 3-4 recite, “the bottom of the lower cover.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets as “a bottom of the lower cover.”
Claims 5 and 15, line 5, respectively, recite, “the heat”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets as “heat”.
Claims 7 and 16, lines 3-4, respectively, recite, “the upper ends of the front cover”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets as “upper ends of the front cover”.
Claims 7 and 16, lines 4-5, respectively, recite “the lower ends of the front cover”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets as “lower ends of the front cover”.
Claims 8 and 17, lines 1-2, respectively, recites “wherein the upper cover has an extension tube formed on a side thereof”. The phrase, “a side” is indefinite, as this could mean any side of the upper cover. For examination purposes, Examiner interprets as “a top side of the upper cover”.
Claim 9 and claim 18, line 2, respectively, recites, “the bottom”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets as “a first connection tube extends from underneath the extension tube”.
Claim 9 and 18, lines 2-3, respectively, recites, “the boss has a second connection tube extending from a side thereof”. The phrase, “a side” is indefinite, as this could mean any side of the boss. For examination purposes, Examiner interprets as “ the boss has a second connection tube coupled with the boss”.
Claims 10 and 19, line 9, respectively, recites, “the peripheries”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interprets as “peripheries”.
Claims 6, 11, and 20 are rejected as they depend from Claims 1, 7, and 16, respectively, and therefore incorporate the claimed subject matter for claims rejected under this statute.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AN et al. (CN 106512115 A).
Regarding Claim 1, AN discloses a negative pressure massage device (The TCM physiotherapy apparatus, pg 4 line 26, Fig 4A), comprising: a massage stick (cupping device 100, pg 4 line 26, Fig 4A), comprising a stick body (handle 110 with can body 120, pg 8 lines 46-47, Fig 3B) with an air channel (negative pressure conduit 113, Pg 3 line 36, Fig 3B) formed therein, and both ends (see 112b interpretation above) of the stick body (110+120, pg 8 lines 46-47, Fig 3B) respectively having a negative pressure connection hole (hole in 113 at junction of 110 and 232, Pg 3 lines 36-38, Fig 3B & 4A) and an air suction opening (cupping space A, Pg 3 lines 26-27, Fig 3B) communicated with the air channel (113, Pg 3 lines 34-38, Fig 3B); an external negative pressure device (main body or host 200, Pg 4 lines 26-27, Fig 4A), installed separately with the massage stick (100, pg 4 line 26, Fig 4A), comprising a housing (outer outline of 200, Fig 4A) and a negative pressure drive/control module (all components within 200, Fig 4A & 4B) installed in the housing (outer outline of 200, Fig 4A), the negative pressure drive/control module (all components within 200, Fig 4A & 4B) comprising a controller (control portion of 220, Pg 10 line 53, Fig 4B), a negative pressure generating component (negative pressure pump 230, Pg 10 line 53, Fig 4A), a pressure relief assembly (negative pressure adjustment knob 223b, Pg 12 lines 13-14, Fig 4B) and an air pipe assembly (conduit at right side output port of 230, Pg 4 lines 45-48, Fig 4A), the negative pressure generating component (230, Pg 10 line 53, Fig 4A) and the pressure relief assembly (223b, Pg 12 lines 13-14, Fig 4B) being electrically coupled (Fig 4A depicts bold line connecting negative pressure pump power supply interface 211 to 230, Pg 10 lines 55-56, and an adjacent lighter solid line connecting 230 to 223b, Pg 12 lines 13-14) to the controller (control portion of 220 depicted in Fig 4B overlays electrical connections depicted in Fig 4B, 223b is part of 220 as described in Pg 12 lines 11-14), the air pipe assembly (conduit at output port on the right side of 230 depicted in Fig 4A) being communicated with the negative pressure generating component (230, Pg 12 lines 6-8, Fig 4A) and the pressure relief assembly (223b, Pg 12 lines 13-14, Fig 4A), and the air pipe assembly (conduit at output port on right side of 230 depicted in Fig 4A) having a negative pressure communication hole (junction of conduit from 230 passing through 231 to 232, Fig 4A) formed on the housing (outer outline of 200, Fig 4A); and a communication pipe (connecting conduit 232, Pg 4 line 48, Fig 4A), with both ends (see 112b interpretation above) communicated with the negative pressure connection hole (hole in 113 at junction of 110 and 232, Fig 3B & 4A) and the negative pressure communication hole (junction of conduit from 230 passing through 231 to 232, Fig 4A) respectively; wherein, the negative pressure drive/control module (all components within 200, Fig 4A & 4B) can be operated (see 112b interpretation above) to produce an alternating suction and relief massage effect (this function is possible via manual alternating adjustment of 223b, pg 12 lines 13-14) for a negative pressure massage and a negative pressure relief (byproduct of dialing up and down 223b, respectively, Pg 5 lines 21-25 indicate massage as an intended effect) at the air suction opening (cupping space A, Pg 3 lines 26-27, Fig 3B) of the massage stick (100, pg 4 line 26, Fig 4A).
Regarding independent Claim 12, AN discloses a negative pressure massage stick (cupping device 100, pg 4 line 26, Fig 4A) for coupling an external negative pressure device (main body 200, Pg 4 lines 26-27, Fig 4A depicts coupling via 232), comprising: a stick body (handle 110 with can body 120, pg 8 lines 46-47, Fig 3B) with an air channel (negative pressure conduit 113, Pg 3 lines 34-38, Fig 3B) formed therein, and a negative pressure connection hole (hole in 113 at junction of 110 and 232, Pg 3 lines 36-38, Fig 3B & 4A) and an air suction opening (cupping space A, Pg 3 lines 26-27, Fig 3B) formed at both ends (see 112b interpretation above) of the stick body (110+120, pg 8 lines 46-47, Fig 3B) respectively and communicating with the air channel (113, Pg 3 lines 34-38, Fig 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over AN et al. (CN 106512115 A) as applied to claim 1, in view of Lee et al. (US 2015/0283022 A1), hereinafter AN in view of Lee.
Regarding Claim 2, AN discloses the negative pressure massage device as claimed in claim 1 (see above), further comprising a conductive wire (conductor 124’ and two conductors 130’,Pg 11 lines 1-3, Fig 3B & 4A), electrically coupling (Pg 4 lines 1-3) the massage stick (100, pg 4 line 26, Fig 4A) and the external negative pressure device (200, Pg 4 lines 26-27, Fig 4A).
AN does not explicitly disclose the massage stick having a first port, the external negative pressure device having a second port, and both ends of the conductive wire being respectively and electrically coupled to the first port and the second port.
However, Lee et al. teaches a massage unit (management device 100, [0039], Fig 7) having a first port (Fig 1 depicts a round opening adjacent to 33 for which 34 directs water pipe and “various wires”, [0074]), the external negative pressure device (body 50, [0051], Fig 7) having a second port (Fig 7 depicts two outlets exiting 50 with two ports in each outlet – see annotation of Fig 7 below to distinguish the “second port”), and both ends (see 112b interpretation above) of the conductive wire (“wire” described as connector of vibration motor and thermoelement in 30 to their power sources in 50 [0062] & [0066], [0022] & [0023] state “electrically connected”), being respectively and electrically coupled ([0074] wires extended inside 34 connecting 100 and 50, see above for description of electrical relationship, Fig 7) to the first port (round opening adjacent to 33 as described above, Fig 1) and the second port (see Annotation 1 of Fig 7 below).

    PNG
    media_image1.png
    710
    568
    media_image1.png
    Greyscale

Annotation 1 of Lee Fig 7
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single combined connection points between the massage stick and the external negative pressure device to transport conductive wire (and a communication pipe for negative pressure airflow) as taught by AN with the separate connection points for conductive wire on the massage stick and external negative pressure device, as taught by Lee. Applicant has not disclosed that a separate first port and second port provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected the connection points as taught by AN, Lee, and Applicant to perform equally well because each configuration ushers in a conductive wire, allowing  electrical coupling between the massage stick and external negative pressure device, whether immediately adjacent to a communication pipe for negative pressure airflow, or not. Therefore, it would have been prima facie obvious to modify AN’s device to obtain the invention as specified in claim 2 because it is considered to be within the skill of the ordinary artisan to choose either design variation, and thus fails to patentably distinguish over the prior art of AN.  
Regarding Claim 6, AN discloses the negative pressure massage device as claimed in claim 1 (see above), wherein the controller (control portion of 220, Fig 4B) comprises a circuit board (see Annotation 2 below of Fig 4A to define circuit board), a display panel (display portion of 220 depicted in Fig 4B, as it applies to overlaying circuitry in Fig 4A) installed to the circuit board (See Annotation 2 below), a power supply circuit (210, pg 10 line 53), a negative pressure pump switch key (223a, Fig 4B), a negative pressure adjusting knob (223b, Fig 4B), and a negative pressure meter (223c), which are electrically coupled (pg 4 lines 44-45 power supply circuit 210 leads to the negative pressure pump power supply interface 211, therefore is considered an electrical interface) to the controller (control portion of 220, Fig 4A depicts a series of wires connecting control elements to output means) through a power button (see Annotation 2 below to define power button, Fig 4A depicts 2 lines connecting power button to circuit board).

    PNG
    media_image2.png
    438
    650
    media_image2.png
    Greyscale

Annotation 2 of AN Fig 4A
AN fails to disclose a continuous suction button, an intermittent suction button, a negative pressure seconds control button, and a pressure relief seconds control button. 
While AN does not specifically disclose a continuous suction button, an intermittent suction button, a negative pressure seconds control button, and a pressure relief seconds control button, equivalents are presented. The negative pressure switch key (223a, Pg 12 lines 12-13) turns on and off the negative pressure pump, therefore allowing continuous suction when in the on position, equivalent to the continuous suction button of the instant application. The negative pressure adjustment knob (223b, Pg 12 lines 13-14) is used for adjusting the power of the negative pressure pump, and therefore can be intermittently adjusted up and down, equivalent to the function of the intermittent suction button of the instant application. As for equivalents to the negative pressure seconds control button and pressure relief seconds control button, AN does not teach a specific negative pressure time-related button, though AN’s device does enable manual adjustment of the negative pressure adjustment knob (223b), which is not limited in any way by time, therefore allowing the user to choose the amount of negative pressure time and pressure relief time employed. It is also noted that switches, dials and knobs are known alternatives to buttons as a means of controlling respective functions within the art. One of ordinary skill in the art would have expected AN’s device to perform equally well to that of the Applicant’s, because both mechanisms perform the same function of adjusting the amount of negative pressure applied to the skin of a patient over time. Therefore, It would have been prima facie obvious to modify AN’s device to obtain the invention as specified in claim 6, and thus fails to patentable distinguish over the prior art of AN.
AN also fails to disclose two second ports, which are electrically coupled to the controller through a power button.
However, Lee teaches two second ports (one second port is labelled in Annotation 1 of Fig 7 above, the second of the two second ports is in the adjacent outlet, to the left, in the same relative position), which are electrically coupled (Fig 7 depicts a solid line connecting the two second ports indirectly to the controller) to the controller (controller 58, [0075] lines 12-13, Fig 7) through a power button (switch unit 57, [0075] lines 11-13, Fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single inlet structure of AN’s external negative pressure device with the availability of two second ports, as taught by Lee, for the availability of additional electrical connection. Though, Examiner notes that the Applicant’s specification does not assign structural connection to or reasoning for the second of the two second ports, and therefore would be considered a duplication of parts (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It is well within the skill of the art to make such a design choice.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over AN in view of Lee as applied to claim 2, in view of Hu (CN 108309716 A) and Mehta (US 2016/0074641 A1).
Regarding Claim 3, AN in view of Lee teaches the negative pressure massage device as claimed in claim 2 (see above). 
AN in view of Lee fails to teach wherein the massage stick further comprises a control assembly, and the control assembly is electrically coupled to the first port.
However, Hu teaches wherein the massage stick (“negative pressure massage device”, Pg 10 lines 2-3, Fig 2) further comprises a control assembly (control unit 50 comprises control main body 51 and operation main body 52, Pg 17 line 9, Fig 2), and the control assembly (50) is electrically coupled (Pg 17 lines 15-16 states electrical connection of 51 to power supply unit 40) to the first port (charging port, Pg 17 lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage stick as taught by AN in view of Lee to incorporate additional internal components such as a control assembly, as taught by Hu, in order to provide the user the ability to operate the negative pressure massage device directly.
AN in view of Lee also fails to teach the massage stick further comprises a vibrator electrically coupled to a control assembly, the stick body comprises a front cover and a rear cover engage correspondingly with the front cover, the inner sides of the front cover and the rear cover have a front carrying rack and a rear carrying rack respectively, and the vibrator is fixed between the front carrying rack and the rear carrying rack.
However, Mehta teaches the massage stick (apparatus 10, [0038] line 1, Fig 5) further comprises a vibrator (vibrator 50, [0039] line 6, Fig 5) electrically coupled ([0047] lines 14-20) to a control assembly (control module 40, [0039] line 4, Fig 5), the stick body (housing 20, [0040] line 1, Fig 5) comprises a front cover (front side 12, [0040] line 2, Fig 5) and a rear cover (back side 14, [0040] line 2, Fig 5) engage correspondingly with the front cover (12, Fig 5 depicts mating relationship of parts 12 and 14), the inner sides (see 112b interpretation above, Fig 5 depicts exploded view exposing inner configuration) of the front cover (12) and the rear cover (14) have a front carrying rack (Fig 5’s depiction of the arced ribs on the inside of 14 to contour rounded inner features, and lack of visualization of the inner side of 12 leads to the understanding that the same features would be present on the inner side of 12, for example to contour elements 44 or 50) and a rear carrying rack (Fig 5 depicts arced ribs to contour rounded inner features) respectively, and the vibrator (50, [0049]line 8 states vibrator can be a vibration motor) is fixed between (See Annotation 3 of Mehta Fig 5 below) the front carrying rack (Arced rib(s) contouring rounded feature of 12’s inner side, as described above) and the rear carrying rack (Arced rib(s) inside 14).

    PNG
    media_image3.png
    543
    603
    media_image3.png
    Greyscale
 
Annotation 3 of Mehta Fig 5
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage stick as taught by AN in view of Lee to incorporate additional internal components such as a vibrator electrically coupled to a control assembly, a front and rear cover and a carrying rack on the inner sides of the front and back covers to fix the vibrator between, as taught by Mehta, in order to provide the user the ability to regulate activity and intensity directly from the massage stick (Mehta, [0047] lines 16-20), to effectively secure inner components within the housing for efficient use. AN teaches a tolerance for structure, shape or manner of implementation to be modified or replaced by those skilled in the art (AN, Pg 14 lines 21-22), and further teaches tolerance for improvements to be applied to this massage system while remaining in the spirit of its scope (Pg 14 lines 54-55). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over AN in view of Lee, Hu, and Mehta as applied to claim 3, and in further view of Wang (CN 106860928 A).
Regarding Claim 4, AN in view of Lee, Hu, and Mehta teaches the negative pressure massage device as claimed in claim 3 (see above), including a stick body (Mehta, housing 20, [0040] line 1) with front and rear covers (Mehta, front side 12 and back side 14, [0040] line 2), whose mating relationship accommodate the installation of a lower cover (Mehta, see complementary edges depicted in Fig 5 with openings making space for upper and lower covers).
AN in view of Lee, Hu, and Mehta fails to teach wherein the massage stick further comprises a medicated pad assembly, the stick body further comprises a lower cover, and the medicated pad assembly is installed at the bottom of the lower cover.
However, Wang teaches wherein the massage stick (photon suction cup, pg 2 lines 5-6, Fig 1 depicts the device as a whole) further comprises a medicated pad assembly (combination of the absorbent cotton pallet 8 and “consumptive material” referenced on Pg 4 lines 24-31, Fig 4), the stick body (negative pressure tank body 1 + top protective cover 2, pg 4 lines 2-3, Fig 1) further comprises a lower cover (lower cover 21, Pg 4 line 11, Fig 4), and the medicated pad assembly (combination of the absorbent cotton pallet 8 and “consumptive material” referenced on Pg 4 lines 24-31, Fig 4), is installed at the bottom (see 112b interpretation above) of the lower cover (Fig 4 depicts mating relationship of 8 into bottom of 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage stick as taught by AN in view of Lee, Hu and Mehta to integrate a medicated pad assembly into a lower cover, as taught by Wang, in order to provide additional therapeutic benefit to the user with half the effort (Wang, Pg 2 lines 14-18) by imitating traditional Chinese medicinal cupping treatment (Wang, Pg 4 lines 24-31).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over AN in view of Lee, Hu, Mehta and Wang as applied to claim 4, and in further view of Wang (CN106860928A).
Regarding Claim 5, AN in view of Lee, Hu, Mehta, and Wang teach the negative pressure massage device as claimed in claim 4 (see above).
AN in view of Lee, Hu, Mehta, and Wang, as above in claim 4, fail to teach wherein the medicated pad assembly comprises a medicine pack and a retaining assembly, the retaining assembly has a tray for placing the medicine pack and a hollow column extending from the tray for passing through the air suction opening and communicating with the air suction opening, and the tray has a plurality of ventilation holes for dissipating the heat of the medicine pack after the medicine pack is heated.
However, Wang further teaches wherein the medicated pad assembly (combination of the absorbent cotton pallet 8 and “consumptive material” referenced on Pg 4 lines 24-31, Fig 4) comprises a medicine pack (“consumptive material” such as wormwood or essential oil, Pg 4 lines 24-26) and a retaining assembly (the absorbent cotton pallet 8, Pg 4 lines 24-25, Fig 4), the retaining assembly (the absorbent cotton pallet 8) has a tray (Annotation 4 of Wang Fig 4, below, depicts inner rim, outer rim, and flat bottom to compose tray) for placing the medicine pack (“consumptive material” such as wormwood or essential oil, Pg 4 lines 24-26) and a hollow column (inner rim of tray creates resigning hole 81, see Annotation 4 below) extending from the tray (rims and bottom as depicted in Annotation 4 below) for passing through the air suction opening (void within negative pressure tank 1, as components from Fig 1 apply to Figure 2) and communicating with the air suction opening (Fig 2 depicts relationship of 8 with the void within negative pressure tank 1), and the tray (rims and bottom as depicted in Annotation 4 below) has a plurality of ventilation holes (several louvers 23, Pg 4 lines 36-38) for dissipating the heat (see 112b interpretation above, Merriam-Webster defines louver as a slatted aperture for escape of smoke or an opening to allow flow of air) of the medicine pack (“consumptive material”, Pg 4 lines 24-26) after the medicine pack is heated (Pg 4 line 27 states heating drug).

    PNG
    media_image4.png
    491
    581
    media_image4.png
    Greyscale

Annotation 4 of Wang Fig 4
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage stick as taught by AN in view of Lee, Hu, Mehta and Wang to include the specific features of the medicated pad assembly, as further taught by Wang, in order to ensure a safe experience while utilizing thig negative pressure device, preventing skin from getting picked up too high and overheating (Wang, Pg 4 lines 16-19).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over AN as applied to claim 1, in view of Mehta (US 2016/0074641 A1).
Regarding Claim 7, AN discloses the negative pressure massage device as claimed in claim 1 (see above). AN further discloses wherein the stick body (handle 110 + tank 120, Pg 3 lines 30-31, Fig 3A) comprises an upper cover (See Annotation 5 of Fig 3A below) and a lower cover (suction interface 122, Fig 3A).

    PNG
    media_image5.png
    638
    677
    media_image5.png
    Greyscale

Annotation 5 of AN Fig 3A
AN fails to disclose that the stick body has a front cover and a rear cover, that the front cover is engaged correspondingly with the rear cover, the upper cover is engaged with the upper ends of the front cover and the rear cover respectively, and the lower cover is engaged with the lower ends of the front cover and the rear cover respectively.
However, Mehta teaches that the stick body (housing 20, [0040] line 1, Fig 5) has a front cover (front side 12, [0040] line 2, Fig 5) and a rear cover (back side 14, [0040] line 2, Fig 5), that the front cover is engaged correspondingly with the rear cover (Fig 5 depicts mating relationship of parts 12 and 14 via corresponding grooves on their respective inner sides), the upper cover (sealing cap 28, [0040] last 7 lines, Fig 5) is engaged with the upper ends (see 112b interpretation above) of the front cover and the rear cover respectively (Fig 5 depicts semicircular ends of handle 16 that correspond to the shape of sealing cap 28 with corresponding grooves, [0040] lines 14-16), and the lower cover (suction tip 30, [0041] line 2, Fig 5) is engaged with the lower ends (see 112b interpretation above) of the front cover and the rear cover respectively (Fig 5 depicts semiovular ends of the head portion 18 of front (12) and back (14) covers that correspond to the mating shape of the suction tip 30, [0041] lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer mating components of the massage stick as taught by AN to include front and rear covers that correspond with upper and lower covers, as taught by Mehta, to seal in the inner components of the device (Mehta, [0041] lines 5-6 and [0040] last 5 lines), as well as to accommodate those inner components’ variations in shape (as depicted in Fig 5).
Regarding Claim 8, AN in view of Mehta teaches the negative pressure massage device as claimed in claim 7 (see above). 
AN further discloses an upper cover (upper cover, see Annotation 5 of Fig 3A above), a negative pressure connection hole (hole in 113 at junction of 110 and 232, Pg 3 lines 36-38, Fig 3B & 4A), the lower cover (suction interface 122, Pg 3 line 35, Fig 3A) comprises a round disc (round disc, see Annotation 5 of Fig 3A above) and a boss extending from the round disc (boss, see Annotation 5 of Fig 3A above).
AN does not explicitly teach an extension tube structure connected to the upper cover, a negative pressure connection hole specifically formed within the extension tube, or that the air suction opening is formed inside the boss.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a singular tube to deliver negative pressure airflow, as in AN’s negative pressure massage device, because Applicant has not disclosed that an extension tube formed on a side (see 112b interpretation above) of the upper cover provides an advantage, or solves a stated problem. One of ordinary skill in the art would have expected AN’s negative pressure conduit 113 and Applicant’s extension tube 131 to perform equally well, as both structures perform the same function of delivering negative pressure airflow, from the external negative pressure device to the massage stick, through tubing. Furthermore, Applicant has not disclosed that the air suction opening being formed inside the boss provides an advantage, is used for a particular purpose or solves a stated problem. Thus, one of ordinary skill in the art would have also expected cupping space A of AN’s massage stick and the air suction opening of Applicant’s massage stick to perform equally well, as both structures connect to tubing delivering negative pressure airflow and provide a void where skin can be vacuumed into.  
Therefore, it would be prima facie obvious to modify AN’s negative pressure massage stick to obtain the invention as specified in claim 8 because such a modification is considered to be well within the skill of the ordinary artisan in order to achieve the desired function of negative pressure massage on a user’s skin, and thus fails to patentably distinguish of the prior art of AN. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over AN in view Mehta as applied to claim 8, in further view of Lee et al. (US 2015/0283022 A1).
Regarding claim 9, AN in view of Mehta teaches the negative pressure massage device as claimed in claim 8 (see above), including a boss (boss, Pg 9 line 14, see Annotation 5 of Fig 3A above) coupled with (see 112b interpretation above) a second connection tube (a channel within boss, Pg 9 lines 14-17, Fig 3B), and the second connection tube (a channel within the boss) and the air suction opening (cupping space A, Pg 9 line 15, Fig 3B) are communicated with each other (Pg 9 lines 15-16).
AN in view of Mehta fails to teach wherein the extension tube has a first connection tube extending from the bottom thereof, and a connection tube is provided and communicated with the first connection tube and the second connection tube to form the air channel.
However, Lee teaches wherein the extension tube (portion of air tube 33 extending out of skin management device 100, [0051], see annotated Fig 4 below) has a first connection tube (portion of air tube 33 inside skin management device 100 depicted in cross-section in Fig 4, see Annotation 6 of Lee Fig 4 below) extending from the bottom (see 112b interpretation above) thereof, and a connection tube (“air hose”, [0052] lines 3-5, Fig 4) is provided and communicated with the first connection tube (inferior portion of 33 designated in annotation 6 below) and the second connection tube (connector 22, [0052] line 4, Fig 4) to form the air channel (see Annotation 6 below).

    PNG
    media_image6.png
    506
    553
    media_image6.png
    Greyscale

Annotation 6 of Lee Fig 4
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air channeling system of AN in view of Mehta’s massage stick device, to incorporate overlapping connection tubes, as taught by Lee, enable replacement of worn parts to ensure proper seal, though criticality has not been placed on a multisegmented air channeling system, as it would be expected by one of ordinary skill in the art to perform equally well as an air channeling system with fewer connectors. Therefore, it is considered within the skill of the art to design an airflow system with as many or as few connectors as would be needed or desired to carry out effective air channeling. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over AN in view Mehta as applied to claim 7, in further view of Jiang (CN 210301858 U).
Regarding Claim 10, AN in view of Mehta teaches the negative pressure massage device as claimed in claim 7 (see above), including that the stick body (AN, handle 110 + tank 120, Pg 3 lines 30-31, Fig 3A) comprises an upper cover (AN, See Annotation 5 of Fig 3A above) and a lower cover (AN, suction interface 122, Fig 3A), as well as a front cover (Mehta, front side 12, [0040] line 2, Fig 5) and a rear cover (Mehta, back side 14, [0040] line 2, Fig 5), that the front cover is engaged correspondingly with the rear cover (Fig 5 depicts mating relationship of parts 12 and 14 via corresponding grooves on their respective inner sides), the upper cover (Mehta, sealing cap 28, [0040] last 7 lines, Fig 5) is engaged with upper ends of the front cover and the rear cover respectively (Mehta, Fig 5 depicts semicircular ends of handle 16 (12+14) that correspond to the shape of sealing cap 28 with corresponding grooves, [0040] lines 14-16), and the lower cover (Mehta, suction tip 30, [0041] line 2, Fig 5) is engaged with lower ends of the front cover and the rear cover respectively (Mehta, Fig 5 depicts semiovular ends of the head portion 18 of front (12) and back (14) covers that correspond to the mating shape of the suction tip 30, [0041] lines 1-5).
AN in view of Mehta fails to teach wherein the stick body further comprises a waterproof rubber strip module, the waterproof rubber strip module comprises a first waterproof strip, a second waterproof strip and a third waterproof strip, the first waterproof strip comprises an upper arc section coupled to a side strip section on both ends of the upper arc section and a lower arc section coupled to each of the side strip sections. each of the side strip sections is embedded into the front embedded groove and the rear embedded groove, the upper arc section and the second waterproof strip are engaged and jointly embedded into the first embedded groove, and the lower arc section and the third waterproof strip are engaged and jointly embedded into the second embedded groove.
However, Jiang teaches a stick body (hand-held part 2, Pg 3 line 43, Fig 2) further comprising a waterproof rubber module (combination of inner shell 262 + first sealing ring 41 + second sealing ring 42, Pg 4 line 44 through Pg 5 line 3 describes relationship of parts, Pg 4 line 44 indicates 262 is made of hard rubber, Pg 4 line 47 indicates 41 is made of silicone (a type of rubber, and Pg 5 line 2 indicated 42 is made of silica gel (a known alternative to rubber for the purpose of waterproof sealing), Fig 2), the waterproof rubber module (262+41+42 as described above) comprises a first waterproof section (inner shell 262, Pg 4 line 44, Fig 2) a second waterproof section (first sealing ring 41, Pg 4 line 56, Fig 2 shows elements 41 and 42 reversed as a mislabel therefore Examiner’s rejection is consistent with Jiang’s written description), and a third waterproof section (second sealing ring 42, Pg 5 line 1, Fig 2 shows elements 41 and 42 reversed as a mislabel therefore Examiner’s rejection is consistent with Jiang’s written description), the first waterproof section (inner shell 262, Pg 4 line 44, Fig 2) encloses the stick body sides (hand-held part 2, Pg 4 lines 45-49 describe the part of 262 in the cylindrical seal structure and end surface seal structure, Fig 2), the second waterproof section (first sealing ring 41, Pg 4 line 56) forms a sealing ring (41, equivalent to engaged upper arc section and second waterproof strip of instant application) embedded into a first embedded groove (groove 33, Pg 4 line 56, Fig 2) at the upper cover (junction of base 31 in hand-hep part 2, Pg 4 line 47), the third waterproof section (second sealing ring 42, Pg 5 line 1) forms a sealing ring (42, equivalent to engaged lower arc section and third waterproof strip of the instant application) embedded into a second embedded groove (groove portions 28, Pg 5 line 1, Fig 2) at the lower cover (junction of massage portion 1 and hand-held portion 2, Pg 5 lines 2-3, Fig 2), and all components of the waterproof rubber module (262+41+42 as described above) are coupled (Pg 4 line 44 through Pg 5 line 3 describes relationship of components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the negative pressure massage device of AN in view of Mehta to incorporate the waterproof rubber module and corresponding groove system, as taught by Jiang, in order to provide a watertight seal for the massage stick (Jiang, Pg 4 lines 48-49, Pg 4 lines 58-59, and Pg 5 lines 2-3).
Though, Jiang fails to specifically teach the waterproof rubber strip module in the design of the three part coupled configuration as stated in claim 10 of the instant application, as well as the side strip sections embedded into front and rear embedded grooves.
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the waterproof rubber strip module in the three part coupled configuration as stated in claim 10 because Applicant has not disclosed that the waterproof rubber strip module and corresponding embedded groove system of the instant application provide an advantage or solve a stated problem, other than the function of sealing the inside of the massage stick to provide waterproofing properties. Jiang’s three part coupled waterproof configuration and corresponding grooves serve as an equivalent to seal the upper, lower, and side portions of the hand-held massage stick. Furthermore, Jiang’s first waterproof section forms a cylinder surrounding the inner components of the massage stick which would serve as an equivalent to seal mating portions of the front and rear covers. Therefore, it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to choose either waterproof rubber module and corresponding embedded groove system, as they would be expected to perform equally well in functioning to provide a watertight seal for the massage stick.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over AN in view Mehta as applied to claim 7, in further view of Mehta (US 2016/0074641 A1).
Regarding Claim 11, AN in view of Mehta teaches the negative pressure massage device as claimed in claim 7 (see above). 
AN in view of Mehta fails to teach wherein the stick body further comprises an anti-slip pad adhered to an external surface of the rear cover.
However, Mehta further teaches wherein the stick body (housing 20, [0040] line 1, Fig 5) further comprises an anti-slip pad (grip means 26, [0040] line 8, Fig 5) adhered to an external surface of the rear cover (back side 14, [0040] line 13, Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear surface of AN’s massage stick device to incorporate an anti-slip pad, as taught by Mehta, in order to prevent slipping in the hand of the user, adding ease and comfort, and maintaining proper contact with the skin (Mehta, [0040] lines 9-12).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over AN as applied to claim 12, in view of Hu (CN 108309716 A) and Mehta (US 2016/0074641 A1).
Regarding Claim 13, AN teaches the negative pressure massage stick as claimed in claim 12 (see above). 
AN fails to teach wherein the massage stick further comprises a control assembly, the massage stick has a first port, and the control assembly is electrically coupled to the first port.
However, Hu teaches wherein the massage stick (“negative pressure massage device”, Pg 10 lines 2-3, Fig 2) further comprises a control assembly (control unit 50 comprises control main body 51 and operation main body 52, Pg 17 line 9, Fig 2), the massage stick (“negative pressure massage device”) has a first port (charging port, Pg 17 lines 3-6), and the control assembly (50) is electrically coupled (Pg 17 lines 15-16 states electrical connection of 51 to power supply unit 40) to the first port (charging port, Pg 17 lines 3-6 states electrical connection of the port to the power supply unit 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage stick as taught by AN in view of Lee to incorporate additional internal components such as a control assembly, as taught by Hu, in order to provide the user the ability to operate the negative pressure massage device directly.
AN in view of Hu also fails to teach the massage stick further comprises a vibrator electrically coupled to a control assembly, the stick body comprises a front cover and a rear cover correspondingly engaged with the front cover, the inner sides of the front cover and the rear cover have a front carrying rack and a rear carrying rack, respectively, and the vibrator is fixed between the front carrying rack and the rear carrying rack.
However, Mehta teaches the massage stick (apparatus 10, [0038] line 1, Fig 5) further comprises a vibrator (vibrator 50, [0039] line 6, Fig 5) electrically coupled ([0047] lines 14-20) to a control assembly (control module 40, [0039] line 4, Fig 5), the stick body (housing 20, [0040] line 1, Fig 5) comprises a front cover (front side 12, [0040] line 2, Fig 5) and a rear cover (back side 14, [0040] line 2, Fig 5) engage correspondingly with the front cover (12, Fig 5 depicts mating relationship of parts 12 and 14), the inner sides (see 112b interpretation above, Fig 5 depicts exploded view exposing inner configuration) of the front cover (12) and the rear cover (14) have a front carrying rack (Fig 5’s depiction of the arced ribs on the inside of 14 to contour rounded inner features, and lack of visualization of the inner side of 12 leads to the understanding that the same features would be present on the inner side of 12, for example to contour elements 44 or 50) and a rear carrying rack (Fig 5 depicts arced ribs to contour rounded inner features) respectively, and the vibrator (50, [0049]line 8 states vibrator can be a vibration motor) is fixed between (See Annotation 7 of Mehta Fig 5 below) the front carrying rack (Arced rib(s) contouring rounded feature of 12’s inner side, as described above) and the rear carrying rack (Arced rib(s) inside 14).

    PNG
    media_image3.png
    543
    603
    media_image3.png
    Greyscale
 
Annotation 7 of Mehta Fig 5
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage stick as taught by AN in view of Lee to incorporate additional internal components such as a vibrator electrically coupled to a control assembly, a front and rear cover and a carrying rack on the inner sides of the front and back covers to fix the vibrator between, as taught by Mehta, in order to provide the user the ability to regulate activity and intensity directly from the massage stick (Mehta, [0047] lines 16-20), to effectively secure inner components within the housing for efficient use. AN teaches a tolerance for structure, shape or manner of implementation to be modified or replaced by those skilled in the art (AN, Pg 14 lines 21-22), and further teaches tolerance for improvements to be applied to this massage system while remaining in the spirit of its scope (Pg 14 lines 54-55). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over AN in view of Hu and Mehta as applied to claim 13, and in further view of Wang (CN 106860928 A).
Regarding Claim 14, AN in view of Hu and Mehta teaches the negative pressure massage stick as claimed in claim 13 (see above), including a stick body (Mehta, housing 20, [0040] line 1) with front and rear covers (Mehta, front side 12 and back side 14, [0040] line 2), whose mating relationship accommodate the installation of a lower cover (Mehta, see complementary edges depicted in Fig 5 with openings making space for upper and lower covers).
AN in view of Hu and Mehta fails to teach wherein the massage stick further comprises a medicated pad assembly, the stick body further comprises a lower cover, and the medicated pad assembly is installed at the bottom of the lower cover.
However, Wang teaches wherein the massage stick (photon suction cup, pg 2 lines 5-6, Fig 1 depicts the device as a whole) further comprises a medicated pad assembly (combination of the absorbent cotton pallet 8 and “consumptive material” referenced on Pg 4 lines 24-31, Fig 4), the stick body (negative pressure tank body 1 + top protective cover 2, pg 4 lines 2-3, Fig 1) further comprises a lower cover (lower cover 21, Pg 4 line 11, Fig 4), and the medicated pad assembly (combination of the absorbent cotton pallet 8 and “consumptive material” referenced on Pg 4 lines 24-31, Fig 4), is installed at the bottom (see 112b interpretation above) of the lower cover (Fig 4 depicts mating relationship of 8 into bottom of 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage stick as taught by AN in view of Lee, Hu and Mehta to integrate a medicated pad assembly into a lower cover, as taught by Wang, in order to provide additional therapeutic benefit to the user with half the effort (Wang, Pg 2 lines 14-18) by imitating traditional Chinese medicinal cupping treatment (Wang, Pg 4 lines 24-31).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over AN in view of Hu, Mehta and Wang as applied to claim 14, and in further view of Wang (CN106860928A).
Regarding Claim 15, AN in view of Hu, Mehta, and Wang teaches the negative pressure massage stick as claimed in claim 14 (see above).
AN in view of Hu, Mehta, and Wang, as above in claim 14, fail to teach wherein the medicated pad assembly comprises a medicine pack and a retaining assembly, the retaining assembly has a tray for placing the medicine pack and a hollow column extending from the tray, the hollow column is passed correspondingly through the air suction opening and communicating with the air suction opening, and the tray has a plurality of ventilation holes for dissipating the heat (see 112b interpretation above) of the medicine pack after the medicine pack is heated.
However, Wang further teaches wherein the medicated pad assembly (combination of the absorbent cotton pallet 8 and “consumptive material” referenced on Pg 4 lines 24-31, Fig 4) comprises a medicine pack (“consumptive material” such as wormwood or essential oil, Pg 4 lines 24-26) and a retaining assembly (the absorbent cotton pallet 8, Pg 4 lines 24-25, Fig 4), the retaining assembly (the absorbent cotton pallet 8) has a tray (Annotation 8 of Wang Fig 4, below, depicts inner rim, outer rim, and flat bottom to compose tray) for placing the medicine pack (“consumptive material” such as wormwood or essential oil, Pg 4 lines 24-26) and a hollow column (inner rim of tray creates resigning hole 81, see Annotation 8 below) extending from the tray (rims and bottom as depicted in Annotation 4 below), the hollow column (inner rim of tray that creates resigning hole 81) is passed correspondingly through the air suction opening (void within negative pressure tank 1, as components from Fig 1 apply to Figure 2) and communicating with the air suction opening (Fig 2 depicts relationship of 8 with the void within negative pressure tank 1), and the tray (rims and bottom as depicted in Annotation 4 below) has a plurality of ventilation holes (several louvers 23, Pg 4 lines 36-38) for dissipating the heat (Merriam-Webster defines louver as a slatted aperture for escape of smoke or an opening to allow flow of air) of the medicine pack (“consumptive material”, Pg 4 lines 24-26) after the medicine pack is heated (Pg 4 line 27 states heating drug).

    PNG
    media_image4.png
    491
    581
    media_image4.png
    Greyscale

Annotation 8 of Wang Fig 4
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage stick as taught by AN in view of Lee, Hu, Mehta and Wang to include the specific features of the medicated pad assembly, as further taught by Wang, in order to ensure a safe experience while utilizing thig negative pressure device, preventing skin from getting picked up too high and overheating (Wang, Pg 4 lines 16-19).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over AN as applied to claim 12, in view of Mehta (US 2016/0074641 A1).
Regarding Claim 16, AN discloses the negative pressure massage stick as claimed in claim 12 (see above). AN further discloses wherein the stick body (handle 110 + tank 120, Pg 3 lines 30-31, Fig 3A) comprises an upper cover (See Annotation 9 of Fig 3A below) and a lower cover (suction interface 122, Fig 3A).

    PNG
    media_image5.png
    638
    677
    media_image5.png
    Greyscale

Annotation 9 of AN Fig 3A
AN fails to disclose wherein the stick body has a front cover and a rear cover, that the front cover is engaged correspondingly with the rear cover, the upper cover is engaged with the upper ends of the front cover and the rear cover respectively, and the lower cover is engaged with the lower ends of the front cover and the rear cover respectively.
However, Mehta teaches wherein the stick body (housing 20, [0040] line 1, Fig 5) has a front cover (front side 12, [0040] line 2, Fig 5) and a rear cover (back side 14, [0040] line 2, Fig 5), that the front cover is engaged correspondingly with the rear cover (Fig 5 depicts mating relationship of parts 12 and 14 via corresponding grooves on their respective inner sides), the upper cover (sealing cap 28, [0040] last 7 lines, Fig 5) is engaged with the upper ends (see 112b interpretation above) of the front cover and the rear cover respectively (Fig 5 depicts semicircular ends of handle 16 that correspond to the shape of sealing cap 28 with corresponding grooves, [0040] lines 14-16), and the lower cover (suction tip 30, [0041] line 2, Fig 5) is engaged with the lower ends (see 112b interpretation above) of the front cover and the rear cover respectively (Fig 5 depicts semiovular ends of the head portion 18 of front (12) and back (14) covers that correspond to the mating shape of the suction tip 30, [0041] lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer mating components of the massage stick as taught by AN to include front and rear covers that correspond with upper and lower covers, as taught by Mehta, to seal in the inner components of the device (Mehta, [0041] lines 5-6 and [0040] last 5 lines), as well as to accommodate those inner components’ varying shapes (as depicted in Fig 5).
Regarding Claim 17, AN in view of Mehta teaches the negative pressure massage stick as claimed in claim 16 (see above). 
AN further discloses an upper cover (upper cover, see Annotation 9 of Fig 3A above), a negative pressure connection hole (hole in 113 at junction of 110 and 232, Pg 3 lines 36-38, Fig 3B & 4A), the lower cover (suction interface 122, Pg 3 line 35, Fig 3A) comprises a round disc (round disc, see Annotation 9 of Fig 3A above) and a boss extending from the round disc (boss, see Annotation 9 of Fig 3A above).
AN does not explicitly teach an extension tube structure connected to the upper cover, a negative pressure connection hole specifically formed within the extension tube, or that the air suction opening is formed inside the boss.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a singular tube to deliver negative pressure airflow, as in AN’s negative pressure massage device, because Applicant has not disclosed that an extension tube formed on a side (see 112b interpretation above) of the upper cover provides an advantage, or solves a stated problem. One of ordinary skill in the art would have expected AN’s negative pressure conduit 113 and Applicant’s extension tube 131 to perform equally well, as both structures perform the same function of delivering negative pressure airflow, from the external negative pressure device to the massage stick, through tubing. Furthermore, Applicant has not disclosed that the air suction opening being formed inside the boss provides an advantage, is used for a particular purpose or solves a stated problem. Thus, one of ordinary skill in the art would have also expected cupping space A of AN’s massage stick and the air suction opening of Applicant’s massage stick to perform equally well, as both structures connect to tubing delivering negative pressure airflow and provide a void where skin can be vacuumed into.  
Therefore, it would be prima facie obvious to modify AN’s negative pressure massage stick to obtain the invention as specified in claim 8 because such a modification is considered to be well within the skill of the ordinary artisan in order to achieve the desired function of negative pressure massage on a user’s skin, and thus fails to patentably distinguish of the prior art of AN. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over AN in view Mehta as applied to claim 17, in further view of Lee et al. (US 2015/0283022 A1).
Regarding claim 18, AN in view of Mehta teaches the negative pressure massage stick as claimed in claim 17 (see above), including a boss (boss, Pg 9 line 14, see Annotation 9 of Fig 3A above) coupled with (see 112b interpretation above) a second connection tube (a channel within boss, Pg 9 lines 14-17, Fig 3B), and the second connection tube (a channel within the boss) and the air suction opening (cupping space A, Pg 9 line 15, Fig 3B) are communicated with each other (Pg 9 lines 15-16).
AN in view of Mehta fails to teach wherein the extension tube has a first connection tube extending from the bottom thereof, and a connection tube is communicated with the first connection tube and the second connection tube to form the air channel.
However, Lee teaches wherein the extension tube (portion of air tube 33 extending out of skin management device 100, [0051], see annotated Fig 4 below) has a first connection tube (portion of air tube 33 inside skin management device 100 depicted in cross-section in Fig 4, see Annotation 10 of Lee Fig 4 below) extending from the bottom (see 112b interpretation above) thereof, and a connection tube (“air hose”, [0052] lines 3-5, Fig 4) is communicated with the first connection tube (inferior portion of 33 designated in annotation 6 below) and the second connection tube (connector 22, [0052] line 4, Fig 4) to form the air channel (see Annotation 10 below).

    PNG
    media_image6.png
    506
    553
    media_image6.png
    Greyscale

Annotation 10 of Lee Fig 4
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air channeling system of AN in view of Mehta’s massage stick device, to incorporate overlapping connection tubes, as taught by Lee, enable replacement of worn parts to ensure proper seal, though criticality has not been placed on a multisegmented air channeling system, as it would be expected by one of ordinary skill in the art to perform equally well as an air channeling system with fewer connectors. Therefore, it is considered within the skill of the art to design an airflow system with as many or as few connectors as would be needed or desired to carry out effective air channeling. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over AN in view Mehta as applied to claim 16, in further view of Jiang (CN210301858U).
Regarding Claim 19, AN in view of Mehta teaches the negative pressure massage device as claimed in claim 16 (see above), including that the stick body (AN, handle 110 + tank 120, Pg 3 lines 30-31, Fig 3A) comprises an upper cover (AN, See Annotation 9 of Fig 3A above) and a lower cover (AN, suction interface 122, Fig 3A), as well as a front cover (Mehta, front side 12, [0040] line 2, Fig 5) and a rear cover (Mehta, back side 14, [0040] line 2, Fig 5), that the front cover is engaged correspondingly with the rear cover (Fig 5 depicts mating relationship of parts 12 and 14 via corresponding grooves on their respective inner sides), the upper cover (Mehta, sealing cap 28, [0040] last 7 lines, Fig 5) is engaged with upper ends of the front cover and the rear cover respectively (Mehta, Fig 5 depicts semicircular ends of handle 16 (12+14) that correspond to the shape of sealing cap 28 with corresponding grooves, [0040] lines 14-16), and the lower cover (Mehta, suction tip 30, [0041] line 2, Fig 5) is engaged with lower ends of the front cover and the rear cover respectively (Mehta, Fig 5 depicts semiovular ends of the head portion 18 of front (12) and back (14) covers that correspond to the mating shape of the suction tip 30, [0041] lines 1-5).
AN in view of Mehta fails to teach wherein the stick body further comprises a waterproof rubber strip module, the waterproof rubber strip module comprises a first waterproof strip, a second waterproof strip and a third waterproof strip, the first waterproof strip comprises an upper arc section coupled to a side strip section on both ends of the upper arc section and a lower arc section coupled to each of the side strip sections. each of the side strip sections is embedded into the front embedded groove and the rear embedded groove, the upper arc section and the second waterproof strip are engaged and jointly embedded into the first embedded groove, and the lower arc section and the third waterproof strip are engaged and jointly embedded into the second embedded groove.
However, Jiang teaches a stick body (hand-held part 2, Pg 3 line 43, Fig 2) further comprising a waterproof rubber module (combination of inner shell 262 + first sealing ring 41 + second sealing ring 42, Pg 4 line 44 through Pg 5 line 3 describes relationship of parts, Pg 4 line 44 indicates 262 is made of hard rubber, Pg 4 line 47 indicates 41 is made of silicone (a type of rubber, and Pg 5 line 2 indicated 42 is made of silica gel (a known alternative to rubber for the purpose of waterproof sealing), Fig 2), the waterproof rubber module (262+41+42 as described above) comprises a first waterproof section (inner shell 262, Pg 4 line 44, Fig 2) a second waterproof section (first sealing ring 41, Pg 4 line 56, Fig 2 shows elements 41 and 42 reversed as a mislabel therefore Examiner’s rejection is consistent with Jiang’s written description), and a third waterproof section (second sealing ring 42, Pg 5 line 1, Fig 2 shows elements 41 and 42 reversed as a mislabel therefore Examiner’s rejection is consistent with Jiang’s written description), the first waterproof section (inner shell 262, Pg 4 line 44, Fig 2) encloses the stick body sides (hand-held part 2, Pg 4 lines 45-49 describe the part of 262 in the cylindrical seal structure and end surface seal structure, Fig 2), the second waterproof section (first sealing ring 41, Pg 4 line 56) forms a sealing ring (41, equivalent to engaged upper arc section and second waterproof strip of instant application) embedded into a first embedded groove (groove 33, Pg 4 line 56, Fig 2) at the upper cover (junction of base 31 in hand-hep part 2, Pg 4 line 47), the third waterproof section (second sealing ring 42, Pg 5 line 1) forms a sealing ring (42, equivalent to engaged lower arc section and third waterproof strip of the instant application) embedded into a second embedded groove (groove portions 28, Pg 5 line 1, Fig 2) at the lower cover (junction of massage portion 1 and hand-held portion 2, Pg 5 lines 2-3, Fig 2), and all components of the waterproof rubber module (262+41+42 as described above) are coupled (Pg 4 line 44 through Pg 5 line 3 describes relationship of components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the negative pressure massage device of AN in view of Mehta to incorporate the waterproof rubber module and corresponding groove system, as taught by Jiang, in order to provide a watertight seal for the massage stick (Jiang, Pg 4 lines 48-49, Pg 4 lines 58-59, and Pg 5 lines 2-3).
Though, Jiang fails to specifically teach the waterproof rubber strip module in the design of the three part coupled configuration as stated in claim 10 of the instant application, as well as the side strip sections embedded into front and rear embedded grooves.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the waterproof rubber strip module in the three part coupled configuration as stated in claim 10 because Applicant has not disclosed that the waterproof rubber strip module and corresponding embedded groove system of the instant application provide an advantage or solve a stated problem, other than the function of sealing the inside of the massage stick to provide waterproofing properties. Jiang’s three part coupled waterproof configuration and corresponding grooves serve as an equivalent to seal the upper, lower, and side portions of the hand-held massage stick. Furthermore, Jiang’s first waterproof section forms a cylinder surrounding the inner components of the massage stick which would serve as an equivalent to seal mating portions of the front and rear covers. Therefore, it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to choose either waterproof rubber module and corresponding embedded groove system, as they would be expected to perform equally well in functioning to provide a watertight seal for the massage stick.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over AN in view of Mehta as applied to claim 16.
Regarding Claim 20, AN in view of Mehta teaches the negative pressure massage stick as claimed in claim 16 (see above). 
AN in view of Mehta fails to teach wherein the stick body further comprises an anti-slip pad adhered to an external surface of the rear cover.
However, Mehta further teaches wherein the stick body (housing 20, [0040] line 1, Fig 5) further comprises an anti-slip pad (grip means 26, [0040] line 8, Fig 5) adhered to an external surface of the rear cover (back side 14, [0040] line 13, Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear surface of AN’s massage stick device to incorporate an anti-slip pad, as taught by Mehta, in order to prevent slipping in the hand of the user, adding ease and comfort, and maintaining proper contact with the skin (Mehta, [0040] lines 9-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yan et al. (CN 104107461 A) is cited to show a traditional Chinese medicine cupping apparatus including an external negative pressure device.
Huang (CN 106983644 A) is cited show a negative pressure device with multiple modes and extensive display system incorporated in external unit.
Ella et al. (US 2004/0260209 A1) is cited to show a system comprising a power and control console with a lightweight portable device, design variations of the portable device, and method of use.
Liu et al. (US 2008/0106896 A1) is cited to show a suction device with a coupling structure inclusive of a vibrator, carrying racks, and switching button.
Boone et al. (WO 2010022397 A2) is cited to show a skin therapy system with external control console and hand piece applicator providing suction.
Hilditch (US 2008/0161737 A1) is cited to show a serum dispensing massage device with split covers, carrying rack and seal to prevent egress.
Wu (US 2014/0094722 A1) is cited to show a waterproof hand-held electric massager.
Lee (KR100677863B1) is cited to show a massage device with external unit and massage stick.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON S LOWN whose telephone number is (571)272-9437. The examiner can normally be reached Monday - Friday 8:15am-5:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLISON SHIELDS LOWN/Examiner, Art Unit 3785                                                                                                                                                                                                        /KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785